DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
An Applicant-initiated telephonic interview was held on June 8, 2022, following Applicant’s amendment received on May 31, 2022.  During the interview, the filed claim amendments were discussed, and Applicant indicated that they would file a supplemental amendment shortly thereafter (See Interview Summary dated June 14, 2022).  After more than a month since the interview was held, a supplemental amendment has not been filed by Applicant, and the application was reviewed in turn from Examiner’s docket.
Status of the Claims
As directed by the amendment received on May 31, 2022, claims 4, and 6-8 have been amended, and claim 1-3 were previously canceled.  Claims 10-11 are new.  Accordingly, claims 4-11 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on May 31, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated January 31, 2022, are hereby withdrawn unless specifically noted below.
Claim Objections
Claim 10 is objected to because at line 2, “opposing sides” should read “the opposing sides”.
Claim 11 is objected to because of the following informalities:
At lines 2-3, “a bowstring” should read “a bowstring of the crossbow”;
At lines 3-4, “a first side and a second side extending from said top side and being on opposing sides of said crossbow forend” should read “a first side and a second side extending from said top side, the first side and the second side being on opposing sides of said crossbow forend”;
At lines 6-7, “a passageway extending between an opening of said first end and an opening of said second end and defining a tube shape” should read “a passageway extending between an opening of said first end and an opening of said second end, the passageway defining a tube shape”;
At line 8, “opposing sides of said crossbow forend” should read “the opposing sides of said crossbow forend”; and
In general, it is suggested that the claims not rely heavily on “wherein” clauses to form the entirety of the body of the claim; A suggested claim format for claim 11 is provided below for claim 11 in the rejection under 35 USC 112(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “said first section”, “said second section”, and “said opposing fasteners” at lines 1-3.  There is improper antecedent basis for these terms in the claim.  It is unclear if these terms are meant to refer back to the previously recited “two sections of fasteners” in claims 7-8 or some other sections and fasteners.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the previously introduced two sections of fasteners, it is suggested that the claim instead read “wherein a first section of the two sections of fasteners comprises a loop, wherein a second section of the two sections of fasteners comprises a hook, and wherein the two sections of fasteners comprise hook and loop fasteners”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 11 recites the limitation “A sleeve attached to a crossbow comprising:” at line 1.  The claim as presented appears to positively recite the crossbow, but it is not explicitly clear if the crossbow structure is positively recited and necessarily required.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to positively recite the crossbow structure, it is suggested that the claim instead read “A combination of a sleeve and crossbow, the sleeve being attached to the crossbow, […] the crossbow comprising […] and the sleeve comprising […]” in order to clearly and positively recite both the sleeve and the crossbow as well as the corresponding additional structural limitations associated with each of the sleeve and the crossbow.  For the purposes of examination, the limitation will be interpreted as best can be understood as positively reciting and requiring the recited crossbow structure when applying prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-10, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,805,338 to Schublom (hereinafter, “Schublom”).
Regarding claim 4, Schublom teaches a sleeve (Figs. 1-2; Abstract; mitt (10)) for use with a crossbow, said crossbow having a crossbow forend with a top side being proximate to a bowstring and a first side and a second side extending from said top side and being opposing sides of said crossbow forend (this limitation is interpreted as intended use; mitt (10) is structurally capable of being used with a crossbow as recited), said sleeve comprising: a first end (See annotated Fig. 2 of Schublom below; end of mitt proximate seams (30, 31)) and a second end (end of mitt proximate cuff (40)), wherein said sleeve defines a passageway extending between an opening of said first end and an opening of said second end and defining a tube shape (Figs. 1-2; interior of mitt extending between first and second ends; each of first and second ends comprise openings to define a tube shape); wherein said first end of said sleeve is configured to attach said sleeve to said crossbow forend on opposing sides of said crossbow forend (Fig. 2; mitt (10) is structurally capable of attaching to a crossbow forend at opposing first and second sides of the crossbow forend via hook and loop fasteners along edges of seams (30, 31)); said second end of said sleeve being configured for insertion of a user's hand through said passageway to grip said crossbow forend such that said sleeve circumvolves the user's forearm when the user is grasping said crossbow forend (Fig. 1; second end of mitt (10) is configured to insertion of a user’s hand through the passageway formed in the interior of the mitt to grip the forend of a crossbow; the mitt is able to circumvolve the user’s forearm when the user is grasping the forend of a crossbow as described above).

    PNG
    media_image1.png
    370
    562
    media_image1.png
    Greyscale

Annotated Fig. 2 of Schublom
Regarding claim 5, Schublom further teaches wherein said first end of said sleeve is configured to attach to said first side and said second side of the crossbow forend via hook and loop fasteners (first end of mitt (10) is structurally capable of attaching to first and second sides of the recited crossbow forend via hook and loop fasteners along edges of seams (30, 31)).
Regarding claim 6, Schublom further teaches wherein said passageway extending between said first end and said second end is configured to be positioned at an angle between fifteen and forty five degrees to an axis of the crossbow forend when said first end of said sleeve is attached to the crossbow forend (mitt (10) is formed of a flexible, fabric body; therefore, the meet is flexible and is capable of being manipulated to be at an angle between fifteen and forty five degrees to an axis of a crossbow forend when attached to said crossbow forend; See Schublom, claim 1).
Regarding claim 7, Schublom further teaches wherein said sleeve comprises two sections of fasteners positioned on opposing sides of said opening at said first end of said sleeve and configured to attach to said crossbow forend (mitt (10) includes a portion of hook and loop fasteners at seams (30, 31); each portion is configured for mating engagement with another portion, i.e., any corresponding hook and loop portion; portions of hook and loop fasteners on seams (30, 31), i.e., second sections, are attached at first end of mitt (10) and are capable of mating engagement with another corresponding hook and loop portion (i.e., a first section) on another object such as a crossbow; Examiner notes that the crossbow structure including the first section of the fastener is not positively recited in the claim and is only recited as part of functional limitations in the claims).
Regarding claim 8, Schublom further teaches wherein said two sections of fasteners are each configured for releasable mating engagement with said forend of said crossbow (portions of hook and loop fasteners on seams (30, 31), i.e., second sections are capable of releasable mating engagement with another corresponding hook and loop portion (i.e., a first section) on another object such as a crossbow).
Regarding claim 9, Schublom further teaches wherein said first section of said opposing fasteners comprises a loop, wherein said second section of said opposing fasteners comprises a hook, wherein said opposing fasteners comprise hook and loop fasteners (portions of hook and loop fasteners on seams (30, 31), i.e., second sections, include hooks and loops that are capable of releasable mating engagement with corresponding loops and hooks, respectively, of a corresponding hook and loop portion (i.e., a first section) on another object such as a crossbow).
Regarding claim 10, Schublom further teaches wherein said two sections of fasteners positioned on opposing sides of said opening at said first end of said sleeve are each configured to attach to corresponding crossbow fasteners attached to said forend of said crossbow (portions of hook and loop fasteners on seams (30, 31), i.e., second sections, include hooks and loops that are capable of releasable mating engagement with corresponding loops and hooks, respectively, of a corresponding hook and loop portion (i.e., a first section) on another object such as a crossbow).
Response to Arguments
Applicant's arguments filed May 31, 2022, have been fully considered but they are not persuasive.
In response to Applicant's argument that Schublom does not disclose attachment to the sides of the forend of a crossbow, Examiner respectfully reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, as noted in the previous and/or current grounds of rejection, the crossbow and associated crossbow structure of Applicant’s claims 4-10 are only recited functionally (See Applicant’s claim 4, “A sleeve for use with a crossbow” (emphasis added)).  As long as the mitt of Schublom is structurally capable of being used with a crossbow as recited, then the mitt of Schublom will meet the limitations of the claim.
That said, in response to Applicant’s argument that Schublom does not attach to the opposing sides of the device (i.e., a fishing rod), but instead envelops or wraps around the device, Examiner notes that with respect to claims 1-10, the mitt of Schublom need only be structurally capable of being used with a crossbow as recited.  As described in the rejection above, the hook and loop fastener portions of the mitt of Schublom, as reproduced below in annotated Fig. 2 of Schublom, are structurally capable of attaching to opposing sides of the forend of the crossbow, wherein the fastener portions (35, 36) can attach to opposing sides of a hypothetical forend of a crossbow having corresponding fastener portions without fulling enveloping or wrapping around the crossbow forend.

    PNG
    media_image1.png
    370
    562
    media_image1.png
    Greyscale

Annotated Fig. 2 of Schublom
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., attachment directly to an object (See Response, page 12 (emphasis added)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Examiner notes that the allowability of claim 11 is based on the interpretation (as explained in the 35 U.S.C. 112(b) rejection above) involving the claim requiring the “combination” of the sleeve and the crossbow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 8,375,617 to Brensinger is directed to a covering for a firearm with a pocket for use of the firearm while the firearm is covered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732